KINKADE, J.
This is an action in mandamus brought in this court to require the county treasurer to accept the assessments that are due without collecting the penalty on the assessment. There is no occasion to review all of the statutes that were mentioned by counsel here in argument. We have gone over the situation very thoroughly, and we are satisfied there is no authority in the statutes of Ohio for affixing the 15 per cent on the assessments the same as it is fixed upon taxes. The statute, Gen. Code 2608 (E. S. 1053), provides that such penalty must be placed upon delinquent taxes; must be audited, I should say, ■on delinquent taxes. We find no statute so directing as to assessments, and for that reason we think the placing of it there *629is not warranted, and the relief prayed for here must be granted. We do not find any authority, I should have said, for the placing of any penalties on assessments such as are placed for taxes.
. Parker and Wildman, JJ., concur.